Citation Nr: 0817429	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-35 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis. 

2.  Entitlement to service connection for vascular 
hypertension. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973 with subsequent service in the Army Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for osteoarthritis, hypertension, and 
gastroesophageal reflux disease (GERD). 


FINDINGS OF FACT

1.  The veteran's unspecified joint osteoarthritis, including 
of the right hip and left ankle spurs, did not manifest in 
active service or to a degree of 10 percent within one year 
after service and are not related to any aspect of active 
service.  

2.  The veteran's vascular hypertension did not manifest in 
active service or to a degree of 10 percent within one year 
after service and is not related to any aspect of service.  

3.  The veteran's esophageal reflux disease did not manifest 
in active service and is not related to any aspect of 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1973); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for vascular 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for esophageal reflux 
disease have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In June 2004, the RO provided a notice prior to the initial 
decision that fully met these requirements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations when warranted.  In the instances where 
a VA examination was not provided, the Board will discuss the 
reasons below.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served as an infantryman in the U.S. Army.  The 
veteran's Army Reserve unit was mobilized, and the veteran 
was ordered to active duty on February 11, 2003.  In April 
2003, the veteran was examined to determine his medical 
fitness for duty.  The claims file contains Reserve 
administrative records that show the procedural adjudication 
of his medical status and ultimate separation from the Army 
Reserve in December 2004.   However, the claims file does not 
contain a Form DD-214 or other record of active duty or 
active duty for training during this period of time.   The RO 
requested additional records relevant to active duty status 
from the Army in June 2004 and August 2004 and from the 
National Personnel Records Center in October 2004.  The RO 
requested additional records from the veteran in June 2004 
and in October 2004.   The only response received was from an 
Army Reserve personnel unit in the veteran's home state that 
indicated that the veteran was in another state.  An October 
2004 handwritten record prepared by a VA employee indicated 
that the veteran reported by telephone that he was not on 
active duty.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis, hypertension, and peptic ulcers).

Osteoarthritis

Service medical records showed that the veteran sought 
treatment in October 1971 for pain in the right knee.  An 
examiner noted a full range of motion and no joint effusion.  
An X-ray was normal.  In November 1971, the veteran sought 
treatment for low back pain that he experienced for the 
previous two years but with no reported trauma.  An examiner 
noted a full range of motion and prescribed medication for 
pain.  In January 1972, he was seen for pain in his legs 
following a forced march. An examiner noted no foot pathology 
and recommended boot orthotics.  There were no diagnoses of a 
chronic disease or residuals of an injury on any of these 
occasions or on a July 1973 discharge physical examination. 

In October 1973, a VA examiner noted the veteran's reports of 
right knee pain exacerbated by weather conditions.  The 
examiner noted no tenderness, swelling, deformity, weakness, 
or atrophy and no limitation of motion.  An X-ray was normal.  
In August 1974, the RO denied service connection for a right 
knee disorder because there was no evidence of a current 
disability.  

In December 1974, the veteran sought VA treatment for pain in 
the left thigh that was similar to previously experienced 
pain in the right leg.  In January 1975, a VA orthopedic 
examiner noted the veteran's reports of thigh pain especially 
in damp weather.  The examiner noted normal conditions of the 
hips and knees.  Leg abduction was limited to 41 degrees, and 
flexion of the spine limited to reaching six inches from the 
floor.  The examiner diagnosed hamstring muscle tightness and 
prescribed exercises.  However, X-rays obtained later that 
month showed aseptic necrosis of the right femoral head.  In 
March 1975, an orthopedic examiner concurred with the X-ray 
interpretation, noting that the flattening of the femoral 
head was minimal and suggestive of an old pathology.  In 
April 1975, a VA examiner reviewed and concurred in the 
results of a bone survey that showed no bone or joint 
pathology of the spine, hands, right shoulder, knees, and 
feet.  Neither the study nor the examiner addressed any 
deficits of the right hip.  

The veteran identified no further VA or private treatment for 
joint pain and continued his service in the Army Reserve.  
The only Reserve medical records obtained for this period of 
time showed treatment for unrelated symptoms in 1997.  There 
were no records of periodic physical examinations.  

On February 12, 2003, the day following the mobilization of 
his Reserve unit, a VA designated official certified from a 
review of medical records that the veteran was under VA care 
for joint pain and osteoarthrosis.  However, VA outpatient 
treatment reports from March 2002 to October 2004 showed no 
recurring treatment for any specific joint disorders.  One 
entry in April 2004 stated, "Hip OA: Will obtain hip 
arthritis, OTC nsaid's."  In July 2004, the veteran reported 
left ankle pain and "the usual arthralgias."  An X-ray 
showed left side plantar and canceal ankle spurs.   

In an April 2003 Army Reserve physical examination, the 
physician noted chronic right hip pain and multiple joint 
pains with no explanation or clinical comments.  The 
physician issued a physical profile instruction for limited 
activities citing hip and foot pain and other unrelated 
disorders.  Associated psychiatric examinations also listed 
osteoarthritis as an Axis III diagnosis without further 
specificity.  

The Board concludes that service connection for 
osteoarthritis of unspecified joints is not warranted.  There 
is competent medical evidence that suggests a current 
arthritic disability; however, there is no competent medical 
evidence of an injury or diagnosis of osteoarthritis in 
service or within one year of discharge from active service.  
Treatment for several complaints of joint discomfort in 
service showed no limitation of motion, abnormal X-ray 
indications, or diagnoses of any chronic disease.  The first 
evidence of any arthritis was greater than one year following 
discharge from service in August 1973.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83. 

Here, although there are VA and Army Reserve records that 
refer to a current osteoarthritis disability, there is no 
evidence that established an event, injury, or disease in 
service or within the applicable presumptive period, nor is 
there any indication that osteoarthritis may be related to 
service.  Therefore, an examination is not necessary to 
decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current osteoarthritis first manifested more than 
one year after service and is not related to any aspect of 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Vascular Hypertension

Active service medical records are silent for any symptoms, 
treatment, or diagnosis of hypertension.  Blood pressure was 
noted as 110/70 mm Hg on a July 1973 discharge physical 
examination.  A VA examination in December 1973 contained no 
blood pressure measurements or comments related to chronic 
hypertension.  A VA examination in April 1975 showed a blood 
pressure measurement of 120/80 mm Hg with no diagnosis or 
comments relating to hypertension.  

Reserve service medical records contain no periodic physical 
examinations. However, an outpatient treatment record in 
August 1997 showed a blood pressure measurement of 131/95 mm 
Hg.  There was no diagnosis or treatment prescribed for 
hypertension.   

On February 12, 2003, the day following the mobilization of 
his Army Reserve unit, a VA designated official certified 
from a review of medical records that the veteran was under 
VA care for hypertension.  VA outpatient treatment reports 
from March 2002 to October 2004 showed no clinical 
evaluations for hypertension but do show that the veteran was 
prescribed medication for high blood pressure.  

In an April 2003 physical examination, a military physician 
noted no vascular abnormalities but listed hypertension as a 
diagnosis with no blood pressure measurements and no clinical 
explanation.  Another military physician the same month 
listed high blood pressure as a disorder related to his 
orders to restrict the veteran's military duties.  Several 
concurrent mental health evaluations and a psychical 
evaluation board report also listed hypertension as an 
ongoing physical disorder.  

The Board concludes that service connection for vascular 
hypertension is not warranted because there is no competent 
medical evidence of the disorder in service or within one 
year after discharge in August 1973 and there is no evidence 
that the disorder is related to any aspect of active service.  

The Board acknowledges that there has been no current VA 
examination or opinion on the etiology of the veteran's 
current hypertension.  However, noting the criteria requiring 
a VA examination discussed above, there is no evidence that 
established an event, injury, or disease in service or within 
the applicable presumptive period nor does any evidence 
indicate that there may be a relationship between 
hypertension and active service.  Therefore, an examination 
is not necessary to decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current hypertension first manifested many years 
after service and is not related to any aspect of his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Gastroesophageal Reflux Disease

In July 1973, as part of a discharge physical examination, 
the veteran underwent an upper gastrointestinal study that 
showed a deformed duodenal bulb with two ulcers.  An 
interpreter also noted a slight hiatal insufficiency.  
However, no chronic reflux disease was diagnosed and no other 
gastrointestinal abnormalities were noted.  The veteran's 
ulcers were treated with over-the-counter antacid medication. 

In December 1973, a VA examiner noted the veteran's reports 
of episodes of abdominal pain relieved by antacid medication. 
The veteran underwent another upper gastrointestinal study, 
and the examiner noted a normal stomach but an insufficient 
view of the duodenum.  He did not note any hiatal 
abnormalities and diagnosed stomach ulcer by history.  In 
July 1974, the RO granted service connection and a 10 percent 
rating for duodenal ulcer.  In April 1975, a VA examiner 
noted no reports of gastrointestinal symptoms.

In July 1996, an upper gastrointestinal study was evaluated 
by a private radiologist who noted a normal distal esophagus 
but an active duodenal ulcer.  In September 1996, a VA 
examiner noted the results of the July study and that the 
veteran did obtain relief from discomfort with a strict 
regime of diet and medication.  He noted that the veteran had 
stable weight, no periodic vomiting, and was not anemic. He 
diagnosed active ulcer disease but did not note any hiatal or 
reflux symptoms or diagnose any other chronic disease. In 
December 1996, the RO granted an increased rating of 20 
percent for duodenal ulcer disease.      

On February 12, 2003, the day following the mobilization of 
his Army Reserve unit, a VA designated official certified 
from a review of medical records that the veteran was under 
VA care for esophageal reflux disease (GERD).  VA outpatient 
treatment reports from March 2002 to October 2004 showed no 
clinical evaluations for GERD but do show that the veteran 
was prescribed medication for GERD.  
 
In an April 2003 physical examination, a military physician 
noted no gastrointestinal abnormalities or diagnoses.  
However, several concurrent mental health evaluators and a 
military Physical Evaluation Board also listed GERD as an on-
going physical disorder.  

The Board concludes that service connection for 
gastroesophageal reflux disease is not warranted because 
there is no competent medical evidence of the disorder in 
service and no evidence that the disorder was related to any 
aspect of active service or to a service-connected 
disability.  

The Board acknowledges that there has been no current VA 
examination or opinion on the etiology of the veteran's 
current GERD.  However, considering the criteria requiring a 
VA examination discussed above, there is no evidence that 
established an event, injury, or disease in service or within 
the applicable presumptive period nor is there any indication 
that the disability may be related to service.  Therefore, an 
examination is not necessary to decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current gastroesophageal reflux disease first 
manifested many years after service and is not related to any 
aspect of  his active service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis is denied. 

Service connection for vascular hypertension is denied. 

Service connection for gastroesophageal reflux disease is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


